Citation Nr: 0824772	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-07 602	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2. Entitlement to compensation for tardive dyskinesia under 
38 U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to May 
1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
2003 and January 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has identified a procedural defect affecting the 
Board's jurisdiction over the appeal.  Specifically, the 
Board has found the veteran's substantive appeal to be 
untimely filed.
 
In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim.  The Court further held, however, that it 
could be prejudicial to the appellant for the Board to 
address jurisdictional questions in the first instance 
without affording an appellant the right to present argument 
and evidence on those questions.

In this case, the Board contacted the veteran and his 
representative in May 2008 to inform him of the possible 
inadequacy of his substantive appeal and requested a response 
within 60 days.  The veteran responded in a timely fashion 
and has requested a hearing before a Veterans Law Judge 
(VLJ), to take place at the RO.  

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2007).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2007).  Therefore, the Board cannot take 
further action on the appeal until the veteran has been 
afforded a hearing.  This hearing must be scheduled at the RO 
level, and thus, a remand is required.  38 C.F.R. §§ 3.103(a) 
and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

Identify whether the veteran would prefer 
a personal or videoconference hearing, and 
then schedule him for a hearing before a 
VLJ at the earliest available opportunity.  
The AOJ should notify the veteran of the 
date and time of the hearing in accordance 
with 38 C.F.R. § 20.704(b) (2007).  A copy 
of this notification should be associated 
with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



